DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are presented for examination.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 2/7/2019 and the IDS filed 7/12/2019 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (U.S. Patent Application Publication Number 2003/0051147), hereinafter referred to as Maeda.
Regarding claim 13, Maeda discloses a processor-implemented authentication method, the method comprising: determining whether to perform a combined authentication, considering a first modality and a second modality, based on any one or any combination of a first feature of the first modality and a second feature of the second modality (paragraph 60, selects combination 
Regarding claim 14, Maeda discloses wherein the performing of the combined authentication comprises: generating a third feature by fusing the first feature and the second feature (paragraph 76, combined authentication performance model); and performing the combined authentication based on the third feature (paragraph 77, authentication by variable z).
Regarding claim 15, Maeda discloses wherein the performing of the combined authentication based on the third feature comprises determining whether the third feature satisfies a third condition for the combined authentication (paragraph 77, authentication by variable z).
Regarding claim 16, Maeda discloses wherein the determining comprises: determining whether the first feature, the second feature, or a combination of the first feature and the second feature satisfies a second condition different from a first condition for a performed single authentication that is based on the first modality or the second modality (paragraph 61, authentication satisfies target performance); and determining to perform the combined authentication in response to the second condition being satisfied (paragraph 61, performs selected authentication).
Regarding claim 17, Maeda discloses wherein the second condition is determined based on a first false acceptance rate (FAR) of the first modality, a second FAR of the second modality, or a combination of the first FAR and the second FAR (paragraph 56, target performance based on FAR, and paragraph 60, authentication satisfies target performance).
Regarding claim 25, Maeda discloses a biometric authentication method of authenticating a user using a first biometric modality and a second biometric modality which are different from each other (paragraph 42, fingerprint and iris), the biometric authentication method comprising: determining whether biometric information of the user satisfies one of a first condition corresponding to a feature of the first biometric modality and a second condition corresponding to a feature of the second biometric modality (paragraph 56, target performance, and paragraph 60, authentication satisfies target performance); determining whether the biometric information of the user satisfies a combined condition, for a combined authentication, corresponding to the feature of the first biometric modality and the feature of the second biometric modality (paragraph 62, performance calculated for all combinations); and determining that the combined authentication is successful in response to a determination that the biometric information of the user satisfies one of the first condition and the second condition, and satisfies the combined condition (paragraph 43, authentication using same authentication means combined two or more times).
Regarding claim 26, Maeda discloses wherein the combined condition is a condition corresponding to a feature resulting from a fusing of the feature of the first biometric modality and the feature of the second biometric modality (paragraph 76, combined authentication performance model).
Regarding claim 27, Maeda discloses wherein the combined condition is a condition combining a score calculated based on the feature of the first biometric modality and a score calculated based on the feature of the second biometric modality (paragraph 77, authentication by variable z).
Regarding claim 28, Maeda discloses wherein the determining of whether the biometric information of the user satisfies the combined condition comprises: generating a third feature by fusing the feature of the first biometric modality and the feature of the second biometric modality, where the combined condition corresponds to the third feature (paragraph 76, combined authentication performance model); and determining whether the combined condition corresponding to the third feature is satisfied (paragraph 77, authentication by variable z).
Regarding claim 29, Maeda discloses wherein the determining of whether the biometric information of the user satisfies the combined condition comprises: generating a third score by combining a first score calculated based on the feature of the first biometric modality and a second score calculated based on the feature of the second biometric modality (paragraph 77, authentication by variable z); and determining whether the combined condition is satisfied based on the third score (paragraph 77, authentication by variable z).
Regarding claim 30, Maeda discloses wherein the first biometric modality is an iris modality, and the second biometric modality is a face modality (paragraph 43, iris and face).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Jia et al. (U.S. Patent Application Publication Number 2014/0337945), hereinafter referred to as Jia.

Regarding claim 1, Maeda discloses a processor-implemented authentication method, the method comprising: determining whether to perform a combined authentication by a combination of two or more of the plural modalities (paragraph 60, selects combination of authentication), and selectively, depending on a result of the determining of whether to perform the combined authentication, performing the combined authentication (paragraph 61, performs selected authentication).
Maeda does not explicitly state performing a single authentication based on a first modality among plural modalities, and in response to the single authentication having failed, completing the additional authentication steps.  However, performing authentication in such a manner was well known in the art as evidenced by Jia.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maeda by adding the ability for performing a single authentication based on a first modality among plural modalities, and in response to the single authentication having failed, completing the additional authentication as provided by Jia (see paragraph 26, performs stricter re-authentication in response to failure of initial authentication).  One of ordinary skill in the art would have recognized the benefit that managing user authentication in this way would assist in providing a trade off between convenience and security depending on a user’s context (see Jia, paragraph 3).
Regarding claim 2, the combination of Maeda and Jia discloses wherein the determining of whether to perform the combined authentication comprises determining whether a second condition for the combined authentication is satisfied, the second condition being different from a first condition determinative of success or failure of the single authentication (Maeda, paragraph 56, target performance and paragraph 60, authentication satisfies target performance).
Regarding claim 3, the combination of Maeda and Jia discloses wherein the second condition is determined differently for each different combination of the plural modalities (Maeda, paragraph 58, calculates performance for each combination of authentication).
Regarding claim 4, the combination of Maeda and Jia discloses wherein the second condition is determined based on a false acceptance rate (FAR) of a modality representing a highest security among the plural modalities (Maeda, paragraph 62, FAR with importance of security).
Regarding claim 5, the combination of Maeda and Jia discloses wherein the second condition is determined based on a FAR of a modality representing a highest convenience among the plural modalities (Maeda, paragraph 62, FAR with importance of convenience).
Regarding claim 6, the combination of Maeda and Jia discloses wherein the performing of the single authentication comprises determining whether a first feature of the first modality satisfies a first condition for the single authentication (Maeda, paragraph 43, verification of input data).
Regarding claim 7, the combination of Maeda and Jia discloses wherein the determining of whether to perform the combined authentication comprises determining whether a first feature of the first modality satisfies a second condition different from a first condition for the single authentication (Maeda, paragraph 61, authentication satisfies target performance).
Regarding claim 8, the combination of Maeda and Jia discloses wherein the two or more of the plural modalities include the first modality and a second modality that is different from the first modality (Maeda, paragraph 42, fingerprint and iris), and the determining of whether to perform the combined authentication comprises determining whether a first feature of the first modality, a second feature of the second modality, or a combination of the first feature and the second feature satisfies a second condition different from a first condition for the single authentication (Maeda, paragraph 61, authentication satisfies target performance).
Regarding claim 9, the combination of Maeda and Jia discloses wherein the two or more of the plural modalities include the first modality and a second modality (Maeda, paragraph 42, fingerprint and iris), and wherein the performing of the combined authentication comprises: generating a third feature by fusing a first feature of the first modality and a second feature of the second modality, in response to a determination to perform the combined authentication as a result of the determining of whether to perform the combined authentication (Maeda, paragraph 76, combined authentication performance model); and performing the combined authentication based on the third feature (Maeda, paragraph 77, authentication by variable z).
Regarding claim 10, the combination of Maeda and Jia discloses wherein the performing of the combined authentication comprises determining whether the third feature satisfies a third condition for the combined authentication (Maeda, paragraph 77, authentication by variable z).
Regarding claim 11, the combination of Maeda and Jia discloses wherein the combination of the two or more of the plural modalities is determined based on a determined security or a convenience level for the combined authentication (Maeda, paragraph 62, FAR based on security or convenience).
Regarding claim 12, the combination of Maeda and Jia discloses wherein the plural modalities include any one or any combination of a face image modality, a fingerprint image modality, an iris image modality, a vein image modality, a palmprint image modality, a signature modality, a voice modality, a gait modality, and a DNA structure modality of a user (Maeda, paragraph 43, fingerprint, face, etc.).
Regarding claim 18, Maeda discloses a processor implemented authentication method, the method comprising: determining whether a first entry condition corresponding to a first combination of plural modalities is satisfied (paragraph 61, authentication satisfies target performance); selectively, depending on a result of the determining of whether the first entry condition is satisfied, performing an authentication by the first combination (paragraph 61, performs selected authentication); and determining whether a second entry condition corresponding to a second combination of the plural modalities is satisfied (paragraph 61, authentication satisfies target performance), and selectively, depending on a result of the determining of whether the second entry condition is satisfied, performing an authentication by the second combination (paragraph 61, performs selected authentication).
Maeda does not explicitly state in response to the authentication by the first combination having failed, completing the additional authentication steps.  However, performing authentication in such a manner was well known in the art as evidenced by Jia.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maeda by adding the ability for in response to the authentication by the first combination having failed, completing the additional authentication as provided by Jia (see paragraph 26, performs re-authentication in response to failure of initial authentication).  One of ordinary skill in the art 
Regarding claim 19, the combination of Maeda and Jia discloses wherein the first entry condition and the second entry condition are respectively determined differently for each of the first combination of the plural modalities and the second combination of the plural modalities (Maeda, paragraph 58, calculates performance for each combination of authentication).
Regarding claim 20, the combination of Maeda and Jia discloses wherein the determining of whether the first entry condition is satisfied comprises determining whether the first entry condition is satisfied based on whether the first combination of the plural modalities satisfies a second condition that is different from a first condition for a performed single authentication of a modality of the plural modalities (Maeda, paragraph 61, authentication satisfies target performance).
Regarding claim 21, the combination of Maeda and Jia discloses wherein the first combination of the plural modalities includes a first modality and a second modality that is different from the first modality (Maeda, paragraph 42, fingerprint and iris), and the determining of whether the first entry condition is satisfied comprises: determining whether any one or any combination of a first feature of the first modality and a second feature of the second modality satisfies the second condition (Maeda, paragraph 61, authentication satisfies target performance); and determining that the first entry condition is satisfied in response to the second condition being satisfied (Maeda, paragraph 61, authentication satisfies target performance).
Regarding claim 22, Maeda discloses a processor implemented authentication method, the method comprising: selectively performing a combined authentication by a combination of 
Maeda does not explicitly state performing a single authentication based on a first modality among plural modalities, and dependent on the single authentication having failed, completing the additional authentication steps.  However, performing authentication in such a manner was well known in the art as evidenced by Jia.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maeda by adding the ability for performing a single authentication based on a first modality among plural modalities, and dependent on the single authentication having failed, completing the additional authentication as provided by Jia (see paragraph 26, performs stricter re-authentication in response to failure of initial authentication).  One of ordinary skill in the art would have recognized the benefit that managing user authentication in this way would assist in providing a trade off between convenience and security depending on a user’s context (see Jia, paragraph 3).
Regarding claim 23, the combination of Maeda and Jia discloses in response to the single authentication having failed, performing another single authentication based on a second modality among the plural modalities (Maeda, paragraph 61, performs selected authentication), and wherein the selective performing of the combined authentication includes determining whether to perform the combined authentication in response to the other single authentication having failed (Jia, paragraph 26, performs stricter re-authentication in response to failure of initial authentication).
Regarding claim 24, the combination of Maeda and Jia discloses wherein the performing of the combined authentication comprises: generating a third feature by fusing a first feature of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dasgupta et al. (U.S. Patent Application Publication Number 2016/0359838) disclosed techniques for adaptive selection of multiple modalities for authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Victor Lesniewski/Primary Examiner, Art Unit 2493